
	

115 HR 4673 RH: Promoting Women in the Aviation Workforce Act
U.S. House of Representatives
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 797
		115th CONGRESS2d Session
		H. R. 4673
		[Report No. 115–1018]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2017
			Ms. Esty of Connecticut (for herself, Mrs. Walorski, Mrs. Mimi Walters of California, and Mrs. Bustos) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		November 13, 2018Additional sponsors: Ms. Stefanik, Ms. Norton, Mrs. Love, Mrs. Comstock, Ms. Titus, Ms. Eddie Bernice Johnson of Texas, Ms. McSally, Mr. Fitzpatrick, Ms. Barragán, Mr. Smith of Washington, Mr. Valadao, Mr. Takano, Mrs. Wagner, Mr. Kilmer, Mr. Larsen of Washington, Mr. Katko, Ms. Rosen, Ms. DeLauro, Ms.
Herrera Beutler, and Mr. Posey
			November 13, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on December 18, 2017
		
		
			
		
		A BILL
		To create opportunities for women in the aviation industry.
	
	
 1.Short titleThis Act may be cited as the Promoting Women in the Aviation Workforce Act. 2.Sense of Congress regarding women in aviationIt is the sense of Congress that the aviation industry should explore all opportunities, including pilot training, science, technology, engineering, and mathematics education, and mentorship programs, to encourage and support female students and aviators to pursue a career in aviation.
		3.Supporting women’s involvement in the aviation field
 (a)Advisory BoardTo encourage women and girls to enter the field of aviation, the Administrator of the Federal Aviation Administration shall create and facilitate the Women in Aviation Advisory Board (referred to in this Act as the Board), with the objective of promoting organizations and programs that are providing education, training, mentorship, outreach, and recruitment of women into the aviation industry.
 (b)CompositionThe Board shall consist of members whose diverse background and expertise allows them to contribute balanced points of view and ideas regarding the strategies and objectives set forth in subsection (f).
 (c)SelectionNot later than 9 months after the date of enactment of this Act, the Administrator shall appoint members of the Board, including representatives from the following:
 (1)Major airlines and aerospace companies. (2)Nonprofit organizations within the aviation industry.
 (3)Aviation business associations. (4)Engineering business associations.
 (5)United States Air Force Auxiliary, Civil Air Patrol. (6)Institutions of higher education and aviation trade schools.
 (d)Period of AppointmentMembers shall be appointed to the Board for the duration of the existence of the Board. (e)CompensationBoard members shall serve without compensation.
 (f)DutiesNot later than 18 months after the date of enactment of this Act, the Board shall present a comprehensive plan for strategies the Administration can take, which include the following objectives:
 (1)Identifying industry trends that directly or indirectly encourage or discourage women from pursuing careers in aviation.
 (2)Coordinating the efforts of airline companies, nonprofit organizations, and aviation and engineering associations to facilitate support for women pursuing careers in aviation.
 (3)Creating opportunities to expand existing scholarship opportunities for women in the aviation industry.
 (4)Enhancing aviation training, mentorship, education, and outreach programs that are exclusive to women.
				(g)Reports
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Board shall submit a report outlining the comprehensive plan for strategies pursuant to subsection (f) to—
 (A)the Committee on Transportation and Infrastructure of the House of Representatives; (B)the Committee on Commerce, Science, and Transportation of the Senate; and
 (C)the Administrator. (2)Availability onlineThe Administrator shall make the report publicly available online and in print.
 (h)SunsetThe Board shall terminate upon the submittal of the report pursuant to subsection (g).   November 13, 2018 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 